Citation Nr: 0711166	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.  

This appeal arises from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
post-traumatic stress disorder (PTSD), rated as 70 percent 
disabling, and residuals of a laceration of the left Achilles 
tendon, rated as 10 percent disabling.  

2.  The veteran's service-connected PTSD is of such severity 
it has resulted in the veteran being able to maintain only 
marginal employment.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a)(2006).  

The evidence demonstrates the veteran has severe PTSD and 
that he meets the schedular criteria for assignment of a 
TDIU.  The veteran's disabilities meet the minimum schedular 
criteria for a total rating as service connection is in 
effect for PTSD, rated as 70 percent disabling and residuals 
laceration left Achilles tendon, rated as 10 percent 
disabling.  He meets the threshold criteria for consideration 
of a schedular total rating based on individual 
unemployability due to service-connected disability outlined 
in 38 C.F.R. § 4.16(a).  

VA records indicate the veteran has severe PTSD.  His 
symptoms include weekly nightmares, panic attacks, continuous 
depression, episodes of unprovoked violence, and inability to 
communication.  During a number of VA outpatient treatment 
sessions the veteran had remained mute and been unable to 
communicate.  In addition, he had a panic attack during a 
Magnetic Resonance Imaging (MRI) examination.  He had 
attacked his son-in-law, and been arrested when neighbors 
called the police to his home during a domestic violence 
incident.  His spouse had reported to VA personnel that the 
veteran left their home during the night and would spend it 
at a neighbor's farm sleeping with the animals, which he 
found comforting.  The Board noted the Global Assessment of 
Functioning (GAF) scores assigned which range from 41 to 51.  
The majority of scores assigned were 50 or less.  GAF scores 
ranging from 41 to 50 reflect serious symptoms or any serious 
impairment in social and occupational functioning (e.g., no 
friends, unable to keep a job).  See Carpenter v. Brown 8 
Vet. App 240 (1995); Richard  v. Brown 9 Vet. App. 266 
(1996).  

On his application for TDIU, dated in May 2003, the veteran 
indicated he last worked full time in June 2002.  During the 
past twelve months he noted he made $9000.  He had been self 
employed in auto sales since 1983.  He had completed one year 
of high school and had no further training.  

VA outpatient treatment records include several statements 
from the veteran describing his employment.  In April 2001, 
he stated he worked as a car salesman for a used car dealer.  
In January 2003, the veteran told the examiner that he had 
owned his own used car business since about 1984 or 1985.  He 
also stated the following:  about seven years previously he 
had turned the business over to his son; he was now working a 
couple of days a week for his son buying cars; and he worked 
part-time.  August 2003 VA records indicate the veteran was 
working full time buying cars for a car lot.  

An August 2004 letter from the veteran's son reveals that the 
veteran had started a used car business in 1983, but that he 
had no active role in the business since June 2002.  The 
veteran's mental illness was so severe, he was not allowed to 
talk to customers.  He had been verbally abusive and 
threatened bodily harm to customers.  His son had tried to 
support his father's feelings of continued involvement as a 
way for him to feel important, but the son indicated that the 
veteran's mental health condition prevented him from having 
an active role in the business.  

A total rating based on individual unemployability is 
assigned when service-connected disability results in the 
veteran being unable to maintain substantial gainful 
employment.  The veteran has consistently reported he works 
part-time for his son in the used car business.  The question 
in this case is whether his employment would be considered 
substantial gainful employment or meets the definition of 
marginal employment.  

The Board has concluded the veteran has been only marginally 
employed.  On his application in 2003 the veteran listed 
having earned $9000 for the previous nine months.  The 
poverty threshold for one person for 2002 according to the 
Census Bureau is $9,183.  (Source:  U.S. Census Bureau, 
Current Population Survey, 2003 Social and Economic 
Supplement).  In addition, the veteran was employed in a 
family business.  Based on the statement of the veteran's son 
he was not actively involved in the family business.  As the 
veteran's income was below the poverty threshold, and he was 
working in a protected environment his employment meets the 
definition of marginal employment.  The Board has concluded 
his service-connected disabilities cause him to be unable to 
sustain substantial gainful employment.  38 C.F.R. 
§ 4.16(a)(2006)

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
warranted. 

Because the Board has resolved the claim favorably, there can 
be no prejudice due to any defect associated with VA 
compliance with the duties to notify or to assist, consistent 
with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
Therefore, no further discussion is warranted on this matter.  


 ORDER

A total rating based on individual unemployability due to 
service-connected disability is granted.  




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


